DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 06/09/2021, are currently pending and considered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of US 11135468 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the current application are broader than the claims of the patent, see below: (Left column has claims of current applicant and right column has claims of US 11135468 B2).
16/343,666
US 11135468 B2
Claim 1:
 a weight bar having two end portions each having an outer surface
Claim 1:
a weight bar which comprises two stopping rims spacedly and outwardly formed thereat to define two end portions, wherein each of said end portions of said weight bar has a non-circular cross section defining a flat outer surface (Col 8, lines 21-27)
a plurality of weight plates slidably coupled at two end portions of said weight bar from two free ends thereof respectively
a plurality of weight plates, slidably coupled at said two end portions of said weight bar from two free ends thereof (Col. 8, lines 28-30)
and two weight bar stoppers built-in at said two end portions of said weight bar respectively to increase a peripheral size of said weight bar at said two end portions to block said plurality of weight plates being slid out of said two free ends of said weight bar
and a weight bar stopper built-in at each of said end portions of said weight bar to increase a peripheral size of said weight bar at said end portion thereof (Col 8, lines 35-37), 
said weight plate is blocked from being slid out of said free end of said weight bar (Col. 8, lines 43-45)
wherein when said two weight bar stoppers are actuated to adjust said peripheral size of said weight bar back to an original size thereof, said plurality of weight plates are allowed to be slid in and out said two end portions of said weight bar
wherein when said weight bar stopper is actuated to adjust said peripheral size of said end portion of said weight bar back to an original size thereof, said weight plate is allowed to be slid in and out said end portion of said weight bar (Col. 8, lines 44-49)
wherein each of said weight bar stoppers has one or more receiving cavities spacedly provided on said weight bar and comprises one or more stopper members movably received in said one or more receiving cavities respectively
wherein said weight bar stopper has a plurality of receiving cavities spacedly indented on said flat outer surface of said weight bar and comprises a plurality of stopper members which are movably received within said receiving cavities respectively (Col. 8, lines 49-53)
wherein each of said one or more stopper members coupled at said weight bar has a triangular shape defining a guiding surface and a blocking surface
wherein each of said stopper members is pivotally coupled at said weight bar and has a triangular shape defining a guiding surface and a blocking surface (Col. 8, lines 58-61)
such that when each of said one or more stopper members is received in said receiving cavity correspondingly, said guiding surface of said stopper member is aligned with said outer surface of said end portion of said weigh bar correspondingly to hide said blocking surface of said stopper member
wherein when said stopper member is received in said receiving cavity, said guiding surface of said stopper member is aligned with said flat outer surface of said weigh bar to hide said blocking surface of said stopper member (Col. 8, lines 61-65)
and when said one or more stopper members are moved out of said one or more receiving cavities, said blocking surfaces of said one or more stopper members are protruded from said outer surface of said weight bar to block said plurality of weight plates being slid at said two end portions of said weight bar respectively.
and when said stopper member is pivotally moved out of said receiving cavity, said blocking surface of said stopper member is protruded from said flat outer surface of said weight bar to block said weight plate being slid at said end portion of said weight bar (Col 8, line 65 – Col. 9, line 3).

Claim 2: wherein each of said weight 25bar stoppers is pivotally coupled at said weight bar and actuated between an accessing position and stopping position, wherein at said accessing position, said weight bar stopper is aligned along an axis of said weight bar to allow said weight plate being slid at said 14end portion thereof, and at said stopping position, said two weight bar stoppers are radially protruded out of said weight bar to block said plurality of weight plates being slid out of said free ends of said weight bar respectively.
Claim 2: wherein said weight bar stopper is actuated between an accessing position and stopping position, wherein at said accessing position, said weight bar stopper is aligned along an axis of said weight bar to adjust said peripheral size of said end portion of said weight bar back to said original size thereof so as to allow said weight plate being slid at said end portion thereof, and at said stopping position, said weight bar stopper is radially protruded out of said weight bar to increase said peripheral size of said end portion of said weight bar back to said original size thereof so as to block said weight plate from being slid out of said free end of said weight bar (Col. 9, lines 4-16).
Claim 3: wherein each of said end 5portions of said weight bar has a non-circular cross section defining said outer surface as a flat outer surface that said weight bar stopper is formed at said flat outer surface of said weight bar.
Claim 1: wherein each of said end portions of said weight bar has a non-circular cross section defining a flat outer surface extended from said stopping arm (Col. 8, line 25-27);

Claim 4: wherein each of said end portions of said weight bar has a non-circular cross section defining said outer surface as 10a flat outer surface that said weight bar stopper is formed at said flat outer surface of said weight bar.
Claim 1: wherein each of said end portions of said weight bar has a non-circular cross section defining a flat outer surface extended from said stopping arm (Col. 8, line 25-27);

Claim 5: wherein each of said two weight bar stoppers further comprises one or more resilient members supported in said one or more receiving cavities respectively to bias against said one or more stopper 15members respectively so as to push said blocking surface of each of said one or more stopper member protruded from said outer surface of said weight bar, such that each of said stopper members is actuated independently.
Claim 3: wherein said weight bar stopper further comprises a plurality of resilient members supported in said receiving cavities to bias against said stopper members respectively so as to push said blocking surface of said stopper member protruded from said flat outer surface of said weight bar, such that each of said stopper members is actuated independently (Col. 9, lines 17-23)

Claim 6: wherein said weight bar stopper further comprises a plurality of resilient members supported in said receiving 20cavities to bias against said stopper members respectively so as to push said blocking surface of said stopper member protruded from said flat outer surface of said weigh bar, such that each of said stopper members is actuated independently.
Claim 3: wherein said weight bar stopper further comprises a plurality of resilient members supported in said receiving cavities to bias against said stopper members respectively so as to push said blocking surface of said stopper member protruded from said flat outer surface of said weight bar, such that each of said stopper members is actuated independently (Col. 9, lines 17-23)

Claim 11: An exercise equipment, comprising: a weight bar having two end portions each having an outer surface;
Claim 5: an exercise equipment, comprising: a weight bar which comprises two stopping rims spacedly and outwardly formed thereat to define two end portions and a hand gripping portion between said stopping rims, wherein each of said end portions of said weight bar has a non-circular cross section defining a flat outer surface extended from said stopping arm (Col. 9, line 31-37)
 a plurality of weight plates slidably coupled at two end portions of said weight 20bar from two free ends thereof respectively;
a plurality of weight plates, each having a center through slot, slidably coupled at said two end portions of said weight bar from two free ends thereof (Col. 9, lines 38-40)
and two weight bar stoppers built-in at said two end portions of said weight bar respectively to increase a peripheral size of said weight bar at said two end portions to block said plurality of weight plates being slid out of said two free ends of said weight bar,
and a weight bar stopper built-in at each of said end portions of said weight bar (Col. 9, lines 45-46), wherein when said weight bar stopper is outwardly protruded from said end portion of said weight bar to increase said peripheral size of each of said end portions of said weight bar, said weight plate is blocked from being slid out of said free end of said weight bar (Col. 9, lines 49-54)
wherein when said two weight bar stoppers are actuated to adjust said peripheral size 25of said weight bar back to an original size thereof, said plurality of weight plates are allowed to be slid in and out said two end portions of said weight bar,
wherein when said weight bar stopper is actuated to adjust said peripheral size of said end portion of said weight bar back to an original size thereof, said weight plate is allowed to be slid in and out said end portion of said weight bar (Col. 9, line 54- Col. 10, line 3),
wherein each of 16said weight bar stoppers has one or more receiving cavities spacedly provided on said weight bar and comprises one or more stopper members movably received in said one or more receiving cavities respectively
wherein said weight bar stopper has a plurality of receiving cavities spacedly indented on said flat outer surface of said weight bar and comprises a plurality of stopper members which are movably received within said receiving cavities respectively (Col 10, lines 4-7)
wherein each of said one or more stopper members is slidably coupled at and perpendicularly extended from said weight bar has a triangular 5shape defining a guiding surface and a blocking surface, such that when each of said one or more stopper members is received in said receiving cavity correspondingly, said guiding surface of said stopper member is aligned with said outer surface of said end portion of said weigh bar correspondingly to hide said blocking surface of said stopper member
wherein each of said stopper members is slidably coupled at and perpendicularly extended from said weight bar and has a triangular shape defining a guiding surface and a blocking surface, wherein when said stopper member is received in said receiving cavity, said guiding surface of said stopper member is aligned with said flat outer surface of said weigh bar to hide said blocking surface of said stopper member (Col. 10, lines 13-21)




and when said one or more stopper members are perpendicularly slid out of said 10one or more receiving cavities, said blocking surfaces of said one or more stopper members are protruded from said outer surface of said weight bar to block said plurality of weight plates being slid at said two end portions of said weight bar respectively.

and when said stopper member is perpendicularly slid out of said receiving cavity, said blocking surface of said stopper member is protruded from said flat outer surface of said weight bar to block said weight plate being slid at said end portion of said weight bar (Col. 10, lines 21-25).



Claim 12: wherein each of said weight bar stoppers is pivotally coupled at said weight bar and actuated between an 15accessing position and stopping position, wherein at said accessing position, said weight bar stopper is aligned along an axis of said weight bar to allow said weight plate being slid at said end portion thereof, and at said stopping position, said two weight bar stoppers are radially protruded out of said weight bar to block said plurality of weight plates being slid out of said free ends of said weight bar respectively.
Claim 6: wherein said weight bar stopper is actuated between an accessing position and stopping position, wherein at said accessing position, said weight bar stopper is aligned along an axis of said weight bar to adjust said peripheral size of said end portion of said weight bar back to said original size thereof so as to allow said weight plate being slid at said end portion thereof, and at said stopping position, said weight bar stopper is radially protruded out of said weight bar to increase said peripheral size of said end portion of said weight bar back to said original size thereof so as to block said weight plate from being slid out of said free end of said weight bar (Col. 10, lines 27-38)
Claim 13: wherein each of said end portions of said weight bar has a non-circular cross section defining said outer surface as a flat outer surface that said weight bar stopper is formed at said flat outer surface of said weight bar.  

Claim 11: wherein each of said end portions of said weight bar has a non-circular cross section defining a flat outer surface extended from said stopping arm (Col. 9, lines 35-37)
Claim 14: wherein each of said end 25portions of said weight bar has a non-circular cross section defining said outer surface as a flat outer surface that said weight bar stopper is formed at said flat outer surface of said weight bar.  
Claim 11: wherein each of said end portions of said weight bar has a non-circular cross section defining a flat outer surface extended from said stopping arm (Col. 9, lines 35-37)
Claim 15: wherein each of said two weight bar stoppers further comprises one or more resilient members supported in said one or more receiving cavities respectively to bias against said one or more stopper members respectively so as to push said blocking surface of each of said one or more 5stopper member protruded from said outer surface of said weight bar, such that each of said stopper members is actuated independently.
Claim 7: wherein said weight bar stopper further comprises a plurality of resilient members supported in said receiving cavities to bias against said stopper members respectively so as to perpendicularly push said blocking surface of said stopper member protruded from said flat outer surface of said weight bar, such that each of said stopper members is actuated independently (Col. 10, lines 40-47).
Claim 16: wherein said weight bar stopper further comprises a plurality of resilient members supported in said receiving cavities to bias against said stopper members respectively so as to push said blocking 10surface of said stopper member protruded from said flat outer surface of said weigh bar, such that each of said stopper members is actuated independently.
Claim 8: wherein said weight bar stopper further comprises a plurality of resilient members supported in said receiving cavities to bias against said stopper members respectively so as to perpendicularly push said blocking surface of said stopper member protruded from said flat outer surface of said weight bar, such that each of said stopper members is actuated independently (Col 10, line 48-55). 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1 and 11, the closest prior art US 9138610 B2 (Lovegrove et al) fails to teach or render obvious the exercise equipment in combination with all of the elements and structural and functional relationships as claimed and further including: two weight bar stoppers built-in at said two end portions of said weight bar respectively to increase a peripheral size of said weight bar.
The prior art of record teaches weight bar stoppers (locking members 10) located internally pivoted inwardly and thus cannot increase the peripheral size of the weight bar, and thus are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the locking members to be located on the peripheral outer surface such that they can increase the peripheral size of the weight bar without destroying the reference.
Regarding Independent Claim 1 and 11, the closest prior art US 8932188 B2 (Svenberg) fails to teach or render obvious the exercise equipment in combination with all of the elements and structural and functional relationships as claimed and further including: wherein each of said one or more stopper members 15coupled at said weight bar has a triangular shape defining a guiding surface and a blocking surface, such that when each of said one or more stopper members is received in said receiving cavity correspondingly, said guiding surface of said stopper member is aligned with said outer surface of said end portion of said weigh bar correspondingly to hide said blocking surface of said stopper member.
The prior art of record teaches weight bar stopper (radial extending pin 33) which does not have a triangular shape, and thus is not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the radial extending pins to be triangularly shaped as to have the guiding surface to be aligned with outer surface would cause the internal spring mechanism to not function and require substantial modification based on improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        /NYCA T NGUYEN/Primary Examiner, Art Unit 3784